Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and Species I in the reply filed on 05/15/2022 is acknowledged.

Claims 19, 23-25 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 28-29, the claim recites “the at least one antenna connections” in lines 1-2 so that only one antenna connection is necessarily required however the claim further recites “are successive in one direction and separated by ground connections, and respectively assigned waveguides are implemented as a common waveguide block on the opposite side of the circuit board” in lines 2-4 which would only be applicable in the case where a plurality of antenna connections is present so that it is unclear if the claim limitations are meant to only be applicable if a plurality of antenna connections are present or if applicant intends to specifically require a plurality of antenna connections to be present for the purpose of examination it will be assumed that the claim limitations are meant to only be applicable if a plurality of antenna connections so  that the claim will be interpreted to mean --if the at least one antenna connection comprises a plurality of antenna connections, the plurality of antenna connections— furthermore since the waveguide block is only required if the at least one antenna connection comprises a plurality of antenna connections the limitations of claim 29 are only required if the at least one antenna connection comprises a plurality of antenna connections. If applicant wishes the claim to require a plurality of antenna connections the claim may be amended to recite --the at least one antenna connection comprises a plurality of antenna connections--. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 22 and 28-29 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Iijima et. Al. (US 20060202312 A1 newly cited hereinafter Iijima).

Regarding claim 16, Iijima teaches in Figs. 2-3B with associated text a radar sensor (device receives microwaves (paragraph [0037]) and is therefore a radar sensor), comprising: 
an antenna assembly 41 (Fig. 2 paragraph [0029]); 
a monolithic microwave integrated circuit (MMIC) 31 arranged on a circuit board 21, the MMIC providing at least one antenna connection (line 26 and ball 33 connected thereto (Fig. 2 paragraph [0030])) to the antenna assembly by a waveguide 15 (paragraph [0029]) arranged on an opposite side of the circuit board, wherein the at least one antenna connection is implemented using a ball grid (balls 33 Fig. 2 paragraph [0030]); and 
the circuit board comprising a through-opening (26b itself or through holes for via 26b only) at a position of the at least one antenna connection, leading to a side of the circuit board opposite the MMIC (Fig. 2 paragraph [0057]), wherein the at least one antenna connection is connected, through the through-opening, to a radiation element (29 or plating of 26b and 29) projecting into the waveguide (Fig. 2 paragraph [0037]).  

Regarding claim 17, Iijima teaches the through-opening 26b comprises a through-plated hole connected to the radiation element (paragraph [0057]).  

Regarding claim 18, Iijima teaches the radiation element (plating of 26b and 29) is inserted into the through-opening (through holes for via 26b), and extends through the circuit board so as to directly contact the antenna connection (Fig. 2 paragraphs [0037] and [0057]).  

Regarding claim 22, Iijima teaches the MMIC further comprises a ground connection (27 and 33, 27b and 28 connected thereto) immediately adjacent to the antenna connection (Fig. 2 paragraph [0033]), the ground connection continuing through the circuit board and is externally connected to the waveguide on the opposite side of the circuit board (Fig. 2, paragraph [0032]).  

Regarding claim 28, Iijima teaches the at least one antenna connection comprises only one antenna connection (Figs. 2 and 3A) so that the limitations “the plurality of antenna connections are successive in one direction and separated by ground connections, and respectively assigned waveguides are implemented as a common waveguide block on the opposite side of the circuit board” are not required.  

Regarding claim 29, Iijima teaches the at least one antenna connection comprises only one antenna connection (Figs. 2 and 3A) so that the common wave block is not required and thus the limitations “the common waveguide block comprises: 
a rectangular cross-sectional shape perpendicular to a transport direction; and 
an outer wall defining an interior, the interior being divided into individual waveguides by partitions” are not required.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 16 above and further in view of Muller et. al. (US 20030168674 A1 hereinafter Muller).

Regarding claims 20-21, Iijima teaches the radar sensor according to claim 16.
Iijima does not specify regarding claim 20 the radiation element is surrounded by an annular insulation element at least in an inlet region into the waveguide, and regarding claim 21 wherein the annular insulation element surrounds the radiation element over a length exceeding the inlet region and support the radiation element.
	Muller discloses in Fig. 10 with associated text regarding claim 20 a radar sensor 93 similar to that of Iijima wherein a radiation element 97 is surrounded by an annular insulation element 101 at least in an inlet region into a waveguide 16 (Fig. 10 paragraph [0088]), and regarding claim 21 wherein the annular insulation element surrounds the radiation element over a length exceeding the inlet region and support the radiation element (Fig. 10 paragraph [0088]) so that by using a radiation element structure similar to that of Muller in the radar sensor of Iijima the radiation element would be surrounded by an annular insulation element at least in an inlet region into the waveguide, wherein the annular insulation element would surround the radiation element over a length exceeding the inlet region and support the radiation element.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a radiation element structure similar to that of Muller in the radar sensor of Iijima because according to Muller the radiation element serves as the transmitter or transceiver element (Muller paragraph [0085]) and so would be suitable for a radiation element in the radar sensor of Iijima and according to Muller the annular insulation element serves as a seal (Muller paragraph [0088]).

Regarding claims 27, Iijima teaches the radar sensor according to claim 16.
Iijima does not specify the radiation element comprises a thickened portion at an end of a radiation portion projecting into the waveguide, wherein the thickened portion acts as a top capacitor.
	Muller discloses in Figs. 4-5 with associated text a radiation element 47 similar to that of Iijima comprises a thickened portion (55 and portion of 53 on 51 connected thereto (paragraphs [0061])) at an end of a radiation portion projecting into a waveguide 39 (Fig. 4 paragraph [0061]), wherein the thickened portion acts as a top capacitor (thick portion is electrically conductive [paragraph [0066]) and so would act as a top capacitor with bottom capacitor of the waveguide).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a radiation element structure similar to that of Muller in the radar sensor of Iijima because according to Muller such radiation element improves the transmission properties (Muller paragraph [0066]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 16 above and further in view of Tomokazu et. Al. (US 20150229027 A1 hereinafter Sonozaki).

Regarding claims 26, Iijima teaches the radar sensor according to claim 16.
Iijima does not specify the waveguide is a wave duct comprising two half-shells.
	Tomokazu discloses in Fig. 2 with associated text a waveguide 10 is a wave duct comprising two half-shells (11 and 12) (Fig. 2 paragraph [0060]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a waveguide similar to that of Tomokazu for the waveguide of Iijima because according to Tomokazu such a waveguide can be used in for example, an antenna part of a radar system (on-vehicle radar system) mounted to an automobile for the purpose of safe driving support or the like (Tomokazu paragraph [0056]) and so would be suitable for a waveguide in the radar sensor of Iijima.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima as applied to claim 16 above and further in view of Margomenos et. Al. (US 20090251357 A1 hereinafter Margomenos).

Regarding claims 30, Iijima teaches in Fig. 2-3B or 8A-8B with associated text a motor vehicle (paragraphs [0003] and [0076]), comprising: 
a radar sensor comprising: 
an antenna assembly 41 (Figs. 2 or 8B paragraph [0029]); 
a monolithic microwave integrated circuit (MMIC) (31 of Fig. 2 or 72 of Fig. 8B) arranged on a circuit board 21, the MMIC providing at least one antenna connection (line 26 and ball 33 connected thereto (Figs. 2 or 8B  paragraph [0030])) to the antenna assembly by a waveguide (11 and 15) (paragraph [0029]) arranged on an opposite side of the circuit board, wherein the at least one antenna connection is implemented using a ball grid (balls 33 Figs. 2 or 8B paragraph [0030]); and 
the circuit board comprising a through-opening (26b itself or through holes for via 26b only) at a position of the at least one antenna connection, leading to a side of the circuit board opposite the MMIC (Figs. 2 or 8B paragraph [0057]), wherein the at least one antenna connection is connected, through the through-opening, to a radiation element (29 or plating of 26b and 29) projecting into the waveguide (Figs. 2 or 8B paragraph [0037]).
Iijima does not specify a bumper; and the radar sensor is installed in the bumper.
	Margomenos discloses a vehicle similar to that of Iijima comprising a bumper (paragraph [0010]; and a radar sensor (radar) similar to that of Iijima is installed in the bumper (paragraph [0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the radar sensor of Iijima in a bumper of the vehicle as taught by Margomenos because according to Margomenos such a bumper is a suitable location for installing a radar sensor (Margomenos paragraph [0010]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897